Citation Nr: 1706146	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO. 10-39 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, to include as the result of exposure to herbicides.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In May 2014, the Board remanded the claim for additional development. 

In June 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).


FINDING OF FACT

The Veteran does not have a skin disability that is related to his service.


CONCLUSION OF LAW

A skin disability was not incurred in, and is not otherwise due to, the Veteran's active duty service. 38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran has not alleged prejudice with respect to notice, see Shinseki v. Sanders, 129 S. Ct. 1696 (2009), and none is found by the Board. Indeed, VA's duty to notify has been more than satisfied. The Veteran was notified via a letter dated in January of 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence. He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. This letter accordingly addressed all notice elements. Nothing more was required. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated below. It appears that all known and available service treatment records and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file. The RO has obtained the Veteran's VA and non-VA records. The Veteran has been afforded an examination, and an etiological opinion has been obtained.

In May 2014, the Board remanded this claim. The Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained, and this has been done. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In June 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that an officer who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2012 hearing, the undersigned identified the issue on appeal. Also, information was solicited regarding the etiology and onset of the Veteran's disability. The testimony did not reflect that there were any outstanding medical records available that would support his claim. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained. See Bryant, 23 Vet. App. at 497. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II. Service Connection

The Veteran asserts that he is entitled to service connection for a skin disorder, claimed as chloracne, as the result of exposure to herbicides during service in the Republic of Vietnam. During his hearing, held in June 2012, the Veteran testified that he first started noticing a dermatological condition around 2002. He stated that after a biopsy, his condition was determined to be a form of skin cancer, which was removed surgically but keeps recurring. He further testified that during his time in service, he was involved in the spraying of Hill 54, a wooded area, to clear out the tree line for a firing range, and that as a result, had marks on his skin which looked like sunburn.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." See 38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id. For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)). A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed. Id. 

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service. If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma. 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's DD Form 214 shows that his awards include the National Defense Service Medal, the Vietnam Service Medal and the Republic of Vietnam Campaign Medal. His service personnel records confirm that he served in the Republic of Vietnam; thus, herbicide exposure is conceded.

The Veteran's service treatment reports do not show any relevant treatment. The Veteran's separation examination report, dated in June 1968, shows that his skin was clinically evaluated as normal, though two scars were identified, one on the right side of the Veteran's nose and one on the right side of his waist. The "Report of Medical History" associated with the Veteran's separation examination report shows that he indicated that he did not have a history of skin disease. 

As for the post-service medical evidence, the first treatment of record for skin disease is in April of 2002. At that time, the Veteran presented to a private dermatologist, who made preliminary findings of lentigines, actinic keratoses, and possible squamous cell carcinoma, which was confirmed with a biopsy. In May of 2002, the squamous cell carcinoma was excised. In a July 2002 follow up visit, the Veteran was found to have actinic keratoses on the right cheek and left ear, intradermal nevus in the left occiput. In November of 2002, the Veteran again presented to a follow up dermatology visit, which revealed additional actinic keratoses on the left helix as well as seborrheic dermatitis in the right ear, which were treated. The next record of a dermatology consult is in June of 2003, when the Veteran received a cryotherapy treatment for lentigines and actinic keratosis. Five months later, the Veteran again presented to his private dermatologist for tenderness in his left ear, and a shave biopsy was conducted as well as light electrodessication. In June 2004, the Veteran had only one record of a dermatology visit, for actinic keratosis and lentigines, which were treated with cryotherapy. Similarly, in February of 2005, the sole record of skin treatment notes some actinic keratoses without evidence of other disease found. Three years later, in February and December of 2008, the Veteran presented for actinic keratoses treated with cryotherapy, but also for chondrodermatitis nodularis helicis, which turned out to be recurrent squamous cell carcinoma and was removed by MOHS surgery. In June of 2009, the Veteran again presented for treatment of four actinic keratoses. Finally, the last dermatology visit of record other than the June 2014 VA examination was in September of 2013, where the Veteran complained of skin lesions, actinic keratoses on the right cheek, a neoplasm on the right sideburn and seborrheic keratosis. 

In May of 2014, the Board remanded the Veteran's claim for further development, and more specifically, for a VA examination with an etiological opinion. A VA examination report, dated in June of 2014, shows that the Veteran's claims file had been reviewed. The report notes a history of treatment for chondrodermatitis helices nodularis, actinic keratosis, squamous cell carcinoma and lentigo from 2002 to 2008. The examiner further stated that the Veteran's issue at the time of examination was with the left ear, and that the Veteran reported having a squamous cell carcinoma. The examiner indicated that the Veteran had no visible skin conditions, but noted his history of squamous cell carcinoma which was surgically removed in 2003, and that he has no residual conditions. Also of note was the absence of recent treatment for skin conditions. Finally, in an additional examination specific to the assessment of scars and disfigurement, the examiner found only a scar from the Veteran's squamous cell carcinoma on the left cheek. The examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness. In so finding, the examiner explained that none of the Veteran's dermatological diagnoses are known to be herbicide-related. The examiner also noted that the Veteran had not been treated for any skin problems while on active duty.

Upon review of the above evidence, the Board finds that the claim must be denied. With regard to the possibility of service connection on a direct basis, the Veteran was not treated for skin symptoms during service, nor was a skin disorder shown upon separation from service. He denied having a history of skin disease on two separate occasions during service, to include upon separation from service. Therefore a chronic disorder is not shown during service. See 38 C.F.R. § 3.303(a), (b). Furthermore, the earliest post-service medical evidence of a skin disorder is dated no earlier than 2002, which is about 34 years after separation from service. In this regard, the Veteran is not shown to have been diagnosed with a skin disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Finally, the June 2014 VA opinion weighs against the claim. Accordingly, the claim must be denied. 

Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include any demonstrated skin disorder as a condition for which presumptive service connection may be granted. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). In this regard, the Board finds that the preponderance of the evidence reflects that the Veteran does not have chloracne, or any other acneform disease consistent with chloracne. In particular, the dermatology records do not note chloracne, nor is chloracne or any other acneform disease shown in any other medical records. In addition, the June 2014 VA examination report is considered highly probative evidence on this issue, as it was based on physical examination as well as a thorough review of the claims file. The conditions listed on the examination-lentigo, squamous cell carcinoma, actinic keratosis and chondrodermatitis helices nodularis-are noted only as part of the Veteran's treatment history from 2002 to 2008, and no current conditions were found other than the noted scar from the Veteran's squamous cell carcinoma which had been surgically removed a year prior. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Accordingly, service connection is not warranted on this basis. 

The issue on appeal is based on the contention that a skin disorder was caused by exposure to Agent Orange. In his hearing dated in June of 2012, the Veteran asserted he had skin symptoms during service, and specifically, little marks on the skin which he thought were sunburn. The Veteran further stated he did not realize what it was. However, there are no records of in-service treatment for any skin complaints, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). More specifically, while the Veteran may be able to state that he has been experiencing skin problems, he is not able to diagnose those skin problems or state that his recently diagnosed condition is the same one he perceived during service. Further, the VA examiner considered the Veteran's statements of record, including his contentions regarding in-service experiences, when reviewing the claims file. In this case, the Veteran's service treatment reports and post-service medical records have been discussed, and an etiological opinion has been obtained that weighs against the claim and that the Board has determined outweighs the contrary evidence of record. Thus, the Board has considered all the evidence of record, both favorable and unfavorable, and has determined that service connection for the claimed condition is not warranted. 

In summary, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, to include as the result of exposure to herbicides, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


